Citation Nr: 0712642	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), from March 
23, 2001, to July 9, 2003.

2. Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  From March 23, 2001, to July 9, 2003, manifestations of 
the veteran's PTSD included difficulty sleeping, for which he 
was prescribed a sleep aid.

3.  From July 10, 2003, to the present, manifestations of the 
veteran's PTSD have included moderately depressed mood, 
difficulty sleeping, avoidance of others, nervousness, and 
anxiousness.


CONCLUSIONS OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

The criteria for an increased evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in June 
2001.  This letter advised the veteran of the information 
necessary to substantiate his claim and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also implicitly told the claimant to 
provide any relevant evidence in his possession.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since the 
claim is being denied, no effective date will be assigned, so 
there is no possibility of any prejudice to the appellant if 
the notification is lacking a sufficiently specific 
description of matters involving the assignment of an 
effective date.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including medical records and VA examination reports 
from October 2001 and December 2004.  There are no 
identified, outstanding records requiring further 
development.  Therefore, the Board finds VA has satisfied the 
duty to assist in obtaining evidence.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings, that 
is, separate ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Effective March 23, 2001, the veteran was assigned a 10 
percent disability rating for PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Assignment of a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

Assignment of a 30 percent evaluation is warranted for PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as 
depressed mood; anxiety; suspiciousness; weekly or less often 
panic attacks; chronic sleep impairment; and mild memory 
loss, such as forgetting names, directions, recent events.   
Id.

As of July 10, 2003, the veteran has been assigned a 50 
percent disability rating for his PTSD.  A 50 percent 
evaluation is warranted where there is objective evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  

With regard to the first rating period at issue, the veteran 
seeks a PTSD disability rating in excess of 10 percent for 
the period from March 23, 2001, to July 9, 2003.  According 
to the January 2004 rating decision, the veteran was granted 
service connection for PTSD due to the diagnosis made in the 
addendum to the October 2001 VA examination report.  In this 
addendum, the VA examiner also diagnosed dysthymia, ethanol 
dependence, and history of marijuana abuse and made a note to 
rule out major depression.  The examiner assigned a GAF score 
of 60 for the veteran's PTSD symptoms.  In justifying this 
score, the examiner noted that, "[a]lthough the patient 
describes a number of PTSD symptoms which also appear to make 
his social and occupational functioning more difficult, when 
discussing his social or occupational functioning, other 
issues regarding his disillusionment, dysthymia and 
difficulties with anger were the reasons discussed."  The 
examiner also cited the veteran's narcissistic traits and 
long-term difficulties with anger, poor impulse control and 
being easily frustrated by others who disagreed with the 
veteran or flustered him in regards to his goals and beliefs 
as likely explanations for his difficulties.  The Board 
believes this addendum provides a competent and probative 
assessment of the veteran's social and occupational 
impairment due to his PTSD.

Given that none of the remaining VA medical records from the 
relevant period diagnose PTSD, and that any treatment from 
this period appears to be related to major depressive 
disorder and dysthymia, the Board believes that the 10 
percent disability evaluation is appropriate for this period.  

Turning to the period beginning on July 10, 2003, and 
extending to the present, the veteran's PTSD is currently 
assigned a 50 percent disability rating.  The effective date 
was chosen by the RO because it is the earliest date on which 
the veteran's symptoms were determined to be primarily due to 
his PTSD rather than to dysthymic disorder, major depressive 
disorder, or another disability.  After a review of the 
veteran's symptoms from this period, the Board agrees that 
these symptoms most closely approximate those that justify 
the 50 percent disability rating. 

Most notably, the Board has reviewed the December 2004 VA 
examination report to determine the current severity of the 
veteran's PTSD.  According to the mental status examination, 
the veteran was dressed casually.  His eye contact and 
grooming were fair.  Hs hygiene, posture, and appearance were 
good.  His manner was cooperative, and his speech was normal.  
The veteran reported that his mood was "okay," while the 
examiner found him to be moderately depressed.  His thought 
processes were well-organized, and his thought content was 
normal.  Based on these observations, the veteran's PTSD 
appears to be properly classified as 50 percent disabling.  
He manifested none of the suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near continuous panic or depressions affecting the 
ability to function; spatial disorientation; or neglect of 
personal appearance or hygiene that are characteristic of a 
70 percent rating.

While the examiner stated that the veteran was unable to work 
because of his psychiatric condition and assigned a GAF score 
of 40, the Board notes that, in addition to PTSD, the veteran 
has been diagnosed with other psychiatric disabilities that 
are not connected to his military service.  More importantly, 
the findings from the examination report, listed above, are 
minimal, and do not indicate that a rating in excess of 50 
percent is warranted.  These findings support neither the 
assignment of a GAF score of 40 nor the assertion that the 
veteran is unable to work.    

The evidence in this case fails to show marked interference 
with employment due to PTSD beyond that contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for PTSD.  Therefore, in the absence of evidence of an 
exceptional disability picture, referral for consideration of 
an extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.
 

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD, from March 23, 2001, to July 9, 2003, is denied.

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


